Citation Nr: 1010230	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Whether the VA Form I-9 received on December 21, 2005 was 
timely. 

2.	Entitlement to an increased rating for service-connected 
right ear hearing loss.  

3.	Whether new and material evidence has been received to 
warrant a reopening of the previously denied service 
connection claim for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from February 1969 to August 
1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The Board remanded this matter for additional 
inquiry in August 2009.        

In this matter, the Veteran appeals the denial of his claim 
for increased rating for right ear hearing loss, and his 
claim to reopen his service connection claim for left ear 
hearing loss.  He also appeals the RO's January 2006 
determination that he did not timely appeal these issues in 
December 2005.  

The record shows that, in a December 1992 rating decision, 
the RO denied service connection for hearing loss in both 
ears.  The Veteran appealed that decision to the Board, 
which, in a July 1997 decision, granted service connection 
for right ear hearing loss, but continued to deny service 
connection for left ear hearing loss.  The Veteran did not 
appeal that decision.  

In November 2003, the Veteran filed a claim for increased 
rating for his service-connected right ear hearing loss, and 
filed a claim to reopen his previously denied service 
connection claim for left ear hearing loss.  The RO denied 
the Veteran's claims in June 2004.  The Veteran filed a June 
2005 notice of disagreement (NOD) against that decision, to 
which the RO responded with an October 14, 2005 Statement of 
the Case (SOC).  On December 21, 2005, the RO received from 
the Veteran a substantive appeal of the June 2004 rating 
decision.  

In a January 2006 letter, however, the RO informed the 
Veteran that his December 2005 substantive appeal was not 
timely, and that therefore, his claim for increase for right 
ear hearing loss, and the claim to reopen the service 
connection for left ear hearing loss, could not be deemed on 
appeal.  The Veteran proceeded to file a timely NOD, and 
subsequent substantive appeal, against that January 2006 
decision regarding timeliness. 

In an October 2006 rating decision, the RO again denied the 
Veteran's increased rating claim for right ear hearing loss, 
and his claim to reopen the service connection claim for left 
ear hearing loss.  The Veteran filed a NOD against that 
decision in March 2007.  And, following an April 2008 SOC, 
the Veteran again filed a substantive appeal in May 2008.  

As will be detailed further below, the Board finds untimely 
the Veteran's December 2005 substantive appeal of the June 
2004 rating decision.  Nevertheless, the Board will address 
the Veteran's increased rating claim and claim to reopen 
because these claims are on appeal as a result of the timely 
filed May 2008 substantive appeal. 


FINDINGS OF FACT

1.	In an unappealed July 1997 decision, the Board granted 
service connection for right ear hearing loss, but denied 
service connection for left ear hearing loss.  

2.	In October 2003, the Veteran filed an increased rating 
claim for right ear hearing loss, and a claim to reopen his 
service connection claim for left ear hearing loss.  

3.	A June 2004 rating decision denied the Veteran's claim for 
increased rating for right ear hearing loss, and, after 
reopening his claim to service connection for a left ear 
hearing loss, denied his claim for service connection for 
left ear hearing loss; notice was provided to the Veteran on 
July 2, 2004.  

4.	In June 2005, the Veteran filed a notice of disagreement 
with the June 2004 rating decision.   

5.	On October 14, 2005, the RO sent a SOC to the Veteran 
which addressed his increased rating claim, and claim to 
reopen; the Veteran was informed therein of the time limit 
required to submit his substantive appeal. 

6.	The RO received on December 21, 2005 a VA Form 9 on which 
the Veteran expressed a desire to appeal the two issues 
addressed in the October 2005 SOC. 

7.	In January 2006, the Veteran was informed by letter that 
his substantive appeal with respect to the denial of 
increased rating for right ear hearing loss, and his claim to 
reopen his service connection claim for left ear hearing 
loss, had been received beyond the prescribed time limit for 
filing an appeal.  

8.	The evidence of record indicates that the Veteran's 
December 2005 appeal of the June 2004 rating decision was not 
timely.  

9.	In the October 2006 rating decision on appeal, the RO 
denied the Veteran's claim to reopen his service connection 
claim for left ear hearing loss, and denied his claim for 
increase for right ear hearing loss.  

10.	The Veteran has Level I hearing in his service-connected 
right ear.  

11.	New and material evidence has not been submitted to 
reopen the claim for service connection for left ear hearing 
loss.  


CONCLUSIONS OF LAW

1.	A timely substantive appeal was not filed concerning the 
June 2004 rating decision that denied the Veteran's claim for 
increased rating for right ear hearing loss, and his claim 
for service connection for left ear hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.303, 20.305 (2009).

2.	The criteria for a compensable rating, for the Veteran's 
service-connected right ear hearing loss, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2009).  

3.	A July 1997 Board decision that denied the Veteran's 
service connection claim for left ear hearing loss is final.  
38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2009).   

4.	A June 2004 rating decision that reopened the Veteran's 
service connection claim for left ear hearing loss, and then 
denied the Veteran's service connection claim for left ear 
hearing loss, is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§§ 3.156, 20.200 (2009).   

5.	New and material evidence has not been submitted to reopen 
the claim of service connection for left ear hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 
3.385 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased rating for 
right ear hearing loss.  He has also filed a claim to reopen 
a previously denied service connection claim for left ear 
hearing loss.  In the interest of clarity, the Board will 
initially discuss whether these claims have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between January 2004 and June 2008.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
Veteran of the elements comprising his claims and of the 
evidence needed to substantiate the claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  VA requested from the Veteran relevant 
evidence, or information regarding evidence which VA should 
obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also 73 Fed. Reg. 23353 (the requirement of requesting that 
the claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  

The Board notes a deficiency with VCAA notification, however.  
VA provided full notification to the Veteran after the 
initial adjudication of his claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  
Following full notice, VA readjudicated the Veteran's claims 
in August 2008 and September 2009 Supplemental Statements of 
the Case.  These readjudications comply with the remedial 
actions outlined in Mayfield.  See Mayfield, 444 F.3d 1328.  
As such, the Board finds that the late notice in this matter 
is harmless error.            

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before multiple hearings to voice his 
contentions.  And VA provided the Veteran with compensation 
examinations for his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  Timeliness of the VA Form I-9 Filed on December 21, 2005

Appellate review of an RO decision is initiated by a timely 
filed NOD and completed by a timely filed substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.200.  A NOD is a written communication from a claimant 
or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201.  A substantive appeal consists of a 
properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  A substantive 
appeal should be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  A substantive appeal postmarked prior 
to the expiration of the applicable time period will be 
accepted as timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  

With the above criteria in mind, the relevant facts will be 
summarized.  A June 2004 rating decision denied the Veteran's 
claim for increased rating for right ear hearing loss, and 
denied his claim to service connection for left ear hearing 
loss (after reopening the claim, which had been finally 
decided by the Board in July 1997).  Notice was provided to 
the Veteran on July 2, 2004.  On June 22, 2005, the RO 
received from the Veteran a timely filed NOD with the June 
2004 rating decision.  On October 14, 2005, a SOC addressing 
these claims was sent to the Veteran's most recently known 
address.  This document informed the Veteran of the time 
limit required to submit his substantive appeal.  There is no 
indication that it was returned as undeliverable.  

Given the above, the Veteran had 60 days to file either a 
substantive appeal or a request for an extension of time 
concerning the issues.  38 C.F.R. §§ 20.302(b), 20.303.  
However, a VA Form 9 in which the Veteran expressed a desire 
to appeal the issues addressed in the October 14, 2005 SOC 
was not received until December 21, 2005.  The Veteran was 
thereafter informed by letter from the RO (dated in January 
2006) that his substantive appeal with respect to the denial 
of increased rating for right ear hearing loss, and the 
denial of his claim to service connection for left ear 
hearing loss, had been received beyond the prescribed time 
limit for filing an appeal.  

There is a presumption of regularity that attends the 
administrative functions of the Government.  The law presumes 
that the notice letters of the scheduled examinations were 
properly mailed and forwarded.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994), appeal dismissed, 53 F.3d 347 
(Fed. Cir. 1995) (the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary").  

The Board has considered the statements of the Veteran, most 
recently offered in the April 2009 Board hearing (as noted by 
the RO in the September 2009 SSOC).  And, as the claims file 
does not include the postmarked envelope that contained the 
Veteran's December 2005 VA Form I-9, the Board has presumed 
that his form was received by VA five days prior to the date 
of receipt (i.e., presumed receipt of December 16, 2005 
rather than December 21, 2005).  However, even with the 
additional time allowed by the presumed date of receipt, the 
Veteran's Form I-9 cannot be deemed received by VA within 60 
days of the October 14, 2005 SOC.  

In short therefore, the Board concludes that there was no 
timely substantive appeal from the June 2004 rating decision 
that denied the claim for increased rating for right ear 
hearing loss, and the service connection claim for left ear 
hearing loss.  As such, the Board concludes that dismissal of 
the Veteran's claims - as addressed in the June 2004 rating 
decision - is the appropriate course of action here.  38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305.  
See also Percy v. Shinseki, 23 Vet.App. 37 (2009) (although 
the 60-day period in which to file a substantive appeal is 
not jurisdictional, VA retains the discretion to waive any 
issue of timeliness in the filing of a substantive appeal).  

Nevertheless, as already indicated above, the Veteran did 
ultimately appeal the issues he attempted to appeal in his 
December 2005 VA Form I-9.  In a March 2007 NOD, the Veteran 
expressly disagreed with an October 2006 rating decision 
which denied his increased rating claim for right ear hearing 
loss and his claim to reopen his service connection claim for 
left ear hearing loss.  The Veteran then filed a timely May 
2008 appeal of the RO's April 2008 SOC addressing these 
issues.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.303, 
20.305.  As such, the Veteran is hardly prejudiced by VA's 
decision regarding timeliness as the two issues he attempted 
to appeal in December 2005 have nevertheless been appealed, 
and will be addressed in this decision below.    

III.  The Claim for Increased Rating for Hearing Loss

Since September 1992, the Veteran has been rated as 0 percent 
disabled for service-connected right ear hearing loss.  In 
the October 2006 rating decision on appeal, the RO found that 
a compensable evaluation was not warranted based on the 
medical evidence of record.  For the reasons set forth below, 
the Board agrees with the RO's decision.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings); see also 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).    
    
Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Hearing loss for VA purposes is evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Tables VI, VIa, VII 
(Diagnostic Code 6100) of VA's rating schedule.  Diagnostic 
Code 6100 provides the appropriate disability code for 
hearing loss as best VA can determine based on available 
evidence.  The Court of Appeals for Veterans Claims (Court) 
has held that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The record contains three relevant audiological examination 
reports - VA compensation examination reports dated in May 
2004, September 2006, and June 2008.  These examination 
reports indicate that a compensable rating is not warranted 
during any portion of the appeal period.  See 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o); cf. 38 C.F.R. § 3.157 
(2009).    

The May 2004 VA examination showed that the Veteran's right 
ear had 96 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 25dB, with a 30dB loss at 2000, a 35dB 
loss at 3000, and a 60dB loss at 4000.  The average decibel 
loss for the right ear was 38 decibels.  

The September 2006 VA examination showed that the Veteran's 
right ear had 100 percent speech recognition.  Decibel loss 
(dB) at 1000 Hertz (Hz) was 15dB, with a 20dB loss at 2000, a 
20dB loss at 3000, and a 65dB loss at 4000.  The average 
decibel loss for the right ear was 30 decibels.  

The June 2008 VA examination showed that the Veteran's right 
ear had 94 percent speech recognition.  Decibel loss (dB) at 
1000 Hertz (Hz) was 20dB, with a 25dB loss at 2000, a 30dB 
loss at 3000, and a 75dB loss at 4000.  The average decibel 
loss for the right ear was 38 decibels.  

These examination reports show Level I hearing acuity in the 
service-connected right ear.  This level of hearing has 
warranted a noncompensable evaluation under 38 C.F.R. §§ 
4.85, 4.86, Tables VI, VIa, VII, Diagnostic Code 6100.  As 
such, based on the examination reports in the claims file, 
the Board finds that a noncompensable rating has been 
warranted during the period of appeal.  The non-service-
connected ear is assigned level 1.  See 38 C.F.R. § 4.85(f).

As the preponderance of the evidence is against the Veteran's 
increased rating claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschedular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  The Claim to Reopen

In September 1992, the Veteran claimed service connection for 
bilateral hearing loss.  In December 1992, the RO denied the 
Veteran's claim, which the Veteran appealed to the Board.  In 
July 1997, the Board granted the Veteran service connection 
for right ear hearing loss, and denied service connection for 
left ear hearing loss.  The Veteran did not appeal that 
decision, which therefore became final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.   

In November 2003, the Veteran attempted to reopen his service 
connection claim for left ear hearing loss.  In June 2004, 
the RO granted the Veteran's claim to reopen, but denied the 
underlying service connection claim.  As indicated earlier in 
this decision, the Veteran did not timely appeal that 
decision.  As such, the June 2004 rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.   

The RO again reopened the Veteran's claim in the October 2006 
rating decision on appeal, but again denied the underlying 
service connection claim.  Id.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  This is so despite the RO's determination in 
June 2004 and October 2006 that new and material evidence had 
been submitted to reopen the service connection claim finally 
decided by the Board in July 1997.  

To address the merits of the Veteran's underlying claim to 
service connection, therefore, the Board must first decide 
whether VA has received new and material evidence since the 
final June 2004 rating decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009).  New and material 
evidence cannot be cumulative or redundant.  Id.

Again, VA denied the Veteran's claim in a final June 2004 
rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the June 2004 
rating decision with the evidence of record received since 
that decision.  

Evidence of Record Considered in the June 2004 Final 
Rating Decision 

The relevant evidence of record in June 2004 consisted of 
statements from the Veteran; service treatment records 
indicating normal hearing at discharge from service; a 
private medical examination report dated in March 1988 which 
noted mild to moderate high frequency hearing loss in the 
left ear, "probably related to military noise exposure;" an 
October 1992 statement from the Veteran's spouse, which 
attests to the Veteran's post-service hearing loss; a June 
1994 VA compensation examination report which noted a right 
ear hearing disorder under 38 C.F.R. § 3.385, but no such 
disorder in the Veteran's left ear; and a May 2004 VA 
compensation examination report which noted hearing disorders 
in both ears, but noted the examiner's opinion that the left 
ear hearing loss was likely not related to service.  

Based on this evidence, the RO granted the Veteran's claim to 
reopen, but then denied the Veteran's claim for service 
connection.  Again, that June 2004 decision became final.  It 
is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the June 2004 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final June 2004 rating decision.  Since that decision, the 
relevant evidence that has been added to the record consists 
of additional statements from the Veteran,  and VA 
compensation examination reports dated in September 2006 and 
June 2008, which note a bilateral hearing loss disability 
under 38 C.F.R. § 3.385, but which do not contain opinions 
relating the Veteran's service to his left ear hearing loss.    

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the June 2004 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished fact necessary to substantiate the 
Veteran's service connection claim here - none of this 
evidence is medical evidence establishing that the Veteran's 
current left ear hearing loss relates to service.  See 
38 C.F.R. §§ 3.156, 3.303; see also Hickson v. West, 12 Vet. 
App. 247, 251 (1999).  The record therefore continues to lack 
new and material evidence.  

In deciding this matter, the Board notes that it has reviewed 
the Veteran's comments, offered in writing and offered in 
person before the Board in the April 2009 hearing.  The Board 
notes that the Veteran's complaints about such symptoms as 
hearing loss are surely relevant.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology).  But his statements regarding 
etiology of his left ear hearing loss is not persuasive 
(e.g., the Veteran asserts that his current hearing loss 
relates to his in-service duties as a combat engineer).  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim).  Whether his in-service acoustic exposure 
relates to his current left ear hearing loss is a 
determination that is entirely medical in nature.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

As such, the Veteran's statements are of limited probative 
value here, and certainly do not counter the adverse opinion 
rendered by the compensation examiner in May 2004.  This 
examiner reasoned that left ear hearing loss did not relate 
to service because June 1994 VA audiology testing 24 years 
after service indicated no left ear hearing loss disability 
under 38 C.F.R. § 3.385.  The Board notes parenthetically 
that a September 1992 audiology test report of record 
likewise indicates no hearing loss disability under 38 C.F.R. 
§ 3.385.      

Accordingly, the claim to reopen the service connection claim 
for left ear hearing loss is denied.  As the preponderance of 
the evidence is against this claim, the benefit-of-the-doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 
supra.  


ORDER

1.	A timely substantive appeal was not filed against the June 
2004 rating decision.  

2.	Entitlement to an increased rating, for the Veteran's 
service-connected right ear hearing loss, is denied.  

3.	The application to reopen the claim of entitlement to 
service connection for left ear hearing loss is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


